1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   GORDON BULLOCK,                    CASE NO. EDCV 17-1297 PA (AS)

12                     Plaintiff,
                                        ORDER ACCEPTING FINDINGS,
13        v.
                                        CONCLUSIONS AND
14   RIVERSIDE COUNTY (Action
     Policy Riverside Sheriff), and     RECOMMENDATIONS OF UNITED
15   RIVERSIDE SHERIFFS that
     transported Bullock on 3-29-16     STATES MAGISTRATE JUDGE
16   and 4-1-16 in individual
     capacity,
17
                       Defendants.
18

19        Pursuant to 28 U.S.C. section 636, the Court has reviewed
20   the Second Amended Complaint, all of the records herein, and the

21   Report and Recommendation of United States Magistrate Judge, to
     which no objections were filed.    Accordingly, the Court accepts
22
     the findings, conclusions and recommendations of the Magistrate
23
     Judge.
24

25        IT IS ORDERED that Judgment shall be entered dismissing this
26   action with prejudice.
27

28
1         IT IS FURTHER ORDERED that the Clerk serve copies of this
2    Order and the Judgment herein on Plaintiff at his current address
     of record.
3

4         LET JUDGMENT BE ENTERED ACCORDINGLY.
5
          DATED:   November 21, 2019
6

7
                                               PERCY ANDERSON
8                                      UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
